Title: To Alexander Hamilton from James Wilkinson, 12 February 1800
From: Wilkinson, James
To: Hamilton, Alexander



Triplicate
New Orleans Feby. 12th 1800
Sir,
After a variety of difficulties and disappointments which will be detailed to you in a moment of more leisure, I arrived in this city yesterday at noon & have been well received, the ordinance Brig is here in safety and will proceed on her voyage up the river for Loftus’ Heights without unnecessary delay, but altho’ the attempt will be made, on a ground of œconomy, to accomplish the deposit of the cannon and public stores, immediately from the transport, yet as the practicability of the measure appears problematical, I shall make provisional arrangements, should the plan be abandoned, for lighters to receive the cargo, and convey it to its destination.
I have no direct information from our posts, but hear of no misfortune except the death of Lieut Lovel, which will delay the payment of the Troops, until the Paymaster may appoint some other officer to this service & send forward bills for the purpose, which should be expedited, as the Troops will soon be more than a year in arrears; and for the office, I will beg leave to name Lieut. William R. Boote, heretofore recommended to you for Paymaster to the 3rd Regiment.
I shall leave this place tomorrow or the next day, and will write you again soon after I reach my Head Quarters, in the mean time it may suffice to say that the Spanish Government instead of offering opposition to our mode of transport, appears disposed to furnish us every necessary aid. I hear generally that our force is concentred at Loftus’ Heights, that the troops have recovered health, and that peace and harmony prevail every where, except in the Quarter of Mr. Bowie’s usurpations, who seems disposed for mischief, and should in my opinion, be driven out of our Territories.
With most perfect consideration and respect, I am Sir,   Your obedient servant

Ja: Wilkinson
Major General
Alexander Hamilton

